COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 NICKEY JARMAIN TRAYLOR,                                         No. 08-15-00221-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               291st District Court
                                                 §
 THE STATE OF TEXAS,                                            of Dallas County, Texas
                                                 §
                        Appellee.                                (TC # F-1371825-U)
                                                 §

                                          OPINION

       Nickey Jarmain Traylor appeals from a judgment revoking community supervision.

Appellant waived his right to a jury trial and entered an open plea of no contest to trafficking of a

child. The trial court found Appellant guilty and sentenced him to serve ten years in prison, but

the court subsequently placed Appellant on shock probation for a term of ten years. The State

later filed a motion to revoke alleging Appellant had violated the terms and conditions of

community supervision. After a hearing, the trial court found the allegations true and granted the

State’s motion to revoke community supervision. The court imposed the original sentence of

imprisonment for a term of ten years. We modify the judgment to reflect that Appellant entered

a plea of not true to the motion to revoke, and affirm the judgment as modified.

                                     FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that she has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and she has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a copy of the

appellate record. Appellant has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief. We agree that the appeal is

wholly frivolous and without merit, and we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is modified to reflect that Appellant entered a

plea of not true to the motion to revoke, and affirmed as so modified.


August 24, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-